December 12, 2014 VIA EDGAR AND US MAIL Paul Fischer Attorney-Advisor William Mastrianna Law Clerk United States Securities and Exchange Commission 100 F. Street, N.W. Mail Stop 4561 Washington, D.C. 20549-3561 RE: Alpine 4 Automotive Technologies Ltd. Form 8-K, Filed November 5, 2014 Form 10-Q for Fiscal Quarter Ended September 30, 2014, Filed November 19, 2014 File No. 000-55205 Dear Mr. Fischer and Mr. Mastrianna: Pursuant to our conversation today, this letter is written on behalf of Alpine 4 Automotive Technologies Ltd. (“Alpine 4”) and relates to your letter dated December 1, 2014, related to the reports of the Company referenced above. As we discussed, the Company is requesting additional time to prepare responses to the comments in your letter, together with responses to comments in your letter of the same date relating to a registration statement on Form S-4 filed by the Company.We anticipate that we will be able to file the Company’s responses by January 2, 2015. Please contact me if you have any questions or need additional information.Thank you for your assistance in this matter. Sincerely, KIRTON McCONKIE /s/ C. Parkinson Lloyd C. Parkinson Lloyd cc:Alpine 4 Automotive Technologies Ltd.
